Citation Nr: 0833204	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Little Rock in January 2006 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.  The Board remanded the 
claim in January 2008 for specific development to be 
conducted.  This was not accomplished prior to the claims 
being returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims for service connection for hearing loss 
and tinnitus were remanded by the Board in June 2006 for an 
examination and opinion as to the etiology of the disorders.  
The exam was conducted in November 2006, and the audiologist 
indicated that she had reviewed the file.  The opinion 
stated, however, that "without previous audiograms, it is 
not possible to provide an opinion other than one based upon 
speculation."  A thorough review of file reveals the 
veteran's entrance and separation examinations, both of which 
include hearing acuity testing.  Additionally, there are 
post-service VA outpatient clinical records noting hearing 
loss in October 1997 and a February 2003 audio consult with 
audiogram results.  Therefore, the opinion offered in 
November 2006 was found to be inadequate, and the claims were 
remanded in January 2008 for an additional opinion based on a 
review of the file.

The January 2008 remand ordered that the examiner "review 
the claims folder in order to render an opinion as to whether 
it is at least as likely as not (probability of fifty percent 
or more) that the veteran's currently diagnosed hearing loss 
and tinnitus are related to his in-service noise exposure, 
including that on the flight decks of aircraft carriers on 
which he served as well as his seven month tour in Vietnam."  
The examiner was asked specifically to review the veteran's 
entrance and separation examinations in the service medical 
records jacket; the outpatient clinical records dated in 
October 1997 and February 2003; and, the November 2006 
audiology examination detailing the veteran's history of 
noise exposure.  

Contrary to the remand instructions, the "opinion" rendered 
in May 2008 states that the claims file was not, in fact, 
reviewed.  It further indicates that without evidence of 
hearing acuity tests on exit from service, an opinion was 
impossible without resorting to speculation.  As noted in the 
Board's previous remand, the veteran's separation 
examination, which includes hearing acuity testing, is of 
record and must be reviewed.  Also, there is no indication 
that the other evidence of record was reviewed at any time, 
as requested. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The claim must yet again 
be remanded to afford the veteran all due process.  While the 
Board regrets the further delay caused, it is bound by law to 
do so.  Accordingly, the case is REMANDED for the following 
action:

1.  Forward the veteran's claims folder 
to a VA physician.  The physician is 
requested to review the claims folder in 
order to render an opinion as to whether 
it is at least as likely as not 
(probability of fifty percent or more) 
that the veteran's currently diagnosed 
hearing loss and tinnitus are related to 
his in-service noise exposure, including 
that on the flight decks of aircraft 
carriers on which he served as well as 
his seven month tour in Vietnam.  The 
physician must comment on the relevant 
evidence, including the veteran's 
entrance and separation examinations in 
the service medical records jacket; the 
tabbed outpatient clinical records dated 
in October 1997 and February 2003; and, 
the November 2006 audiology examination 
detailing the veteran's history of noise 
exposure.  A rationale for the opinion 
must be included.

2.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

